DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendment to independent claims 1 and 11 and cancelling of claims 6 and 16.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Piya Salgia on 06/24/2022.

The application has been amended as follows:
Replace claim 17 with the following:
 	--Claim 17: The work tool collision avoidance system of claim 11, wherein processing the object signal further comprises: determining a ground speed of the work machine, and modifying, based on the ground speed, one or more of a timing of movement of the work tool and a timing of movement of the work machine.--
Allowable Subject Matter
Claim 1-5, 7-15, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:  prior art does not teach or fairly suggest a method wherein processing the object signal comprises comparing the ground surface irregularity to a plurality of synthesized images; recognizing the object based on the plurality of synthesized images; and defining a bounded area in the image around the detected ground surface irregularity. Rather, the closest prior art of record teaches detecting a ground surface irregularity, comparing the irregularity to a threshold, and altering a movement of the machine or work tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.R.P./06/27/2022Examiner, Art Unit 3661                                                                                                                                                                                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661